Citation Nr: 0014433	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the left humerus, with limitation of motion of the left 
shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period from 
August 23, 1995 until May 13, 1996.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period on and after July 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In the January 1996 decision, the RO denied the veteran's 
claim for an increased evaluation for a left shoulder 
disorder and granted service connection for PTSD, with a 10 
percent evaluation effective as of August 23, 1995.  In a 
July 1996 rating decision, the RO increased this evaluation 
to 30 percent, effective July 1, 1996 (from May 14, 1996 
until July 1, 1996, a temporary 100 percent evaluation was in 
effect under 38 C.F.R. § 4.29).  As such, both the prior 10 
percent evaluation and the currently assigned 30 percent 
evaluation for PTSD remain at issue in this appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that in the January 1996 rating 
decision, the RO proposed to reduce the rating assigned the 
veteran's service-connected residuals of fracture of the left 
humerus with limitation of motion of the left elbow from 20 
percent to 0 percent.  Although the veteran filed what was 
termed a "Notice of disagreement" (NOD) with the proposed 
reduction in January 1996, the Board notes that as the RO had 
not made an adjudicative determination at that time, the 
January 1996 submission by the veteran could not be an NOD.  
See 38 C.F.R. § 20.200, 20.201 (1999).  In an April 1996 
rating decision, the RO reduced the evaluation assigned the 
veteran's left elbow disorder to 0 percent, effective July 1, 
1996.  By VA letter dated in April 1996, the veteran was 
provided notice of this determination and given information 
concerning his appellate rights.  Later in April 1996, the 
veteran presented testimony before a Hearing Officer at the 
RO and addressed the issue of the propriety of the reduction 
in the evaluation assigned his left elbow disorder.  The 
transcript of this hearing can be construed as an NOD to the 
reduction determination. Cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993) (hearing testimony before the RO, when reduced to 
writing, can constitute a notice of disagreement).  The RO 
then issued the veteran a statement of the case on this issue 
in June 1996 (SOC) and the veteran was informed of the 
procedure he needed to complete to perfect his appeal as to 
this issue.  A notation in the file indicates that the 
veteran apparently telephoned the RO in August 1996 and 
reported that he never received the June 1996 SOC on the 
reduction issue.  Another SOC appears to have been mailed on 
August 9, 1996.  However, as noted in the record, no timely 
substantive appeal was subsequently filed by the veteran and 
neither the veteran nor his representative allege otherwise.  
Thus, no further action by the Board is warranted on this 
matter. 


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes securing medical records 
to which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In regard to the veteran's claim of entitlement to an 
increased evaluation for a fracture of the left humerus, with 
limitation of motion of the left shoulder, the Board observes 
that, during his April 2000 VA Travel Board hearing, the 
veteran indicated that he had received recent treatment for 
this disability at a VA medical facility in "Glendale," 
which appears to be a reference to a VA outpatient clinic in 
Toledo, Ohio.  However, no records of such recent treatment 
are included in the claims file; the most recent VA 
outpatient treatment records in the claims file are dated in 
August 1997 and are from the Ann Arbor, Michigan VA Medical 
Center (VAMC).

During his April 2000 hearing, the veteran also indicated 
that he had received recent psychiatric treatment at VA 
medical facilities in Battle Creek, Michigan; Toledo; and Ann 
Arbor.  Again, the claims file includes no records of VA 
outpatient treatment subsequent to August 1997.  The claims 
file does, however, include records of multiple VA 
psychiatric hospitalizations from 1998, and the Board finds 
that, in view of these hospitalizations, a further VA 
examination more clearly addressing the question of the 
effect of the veteran's service-connected PTSD on his social 
and occupational functioning would be helpful. 

Finally, the veteran has reported that he had been enrolled 
in vocational rehabilitation training through the VA and that 
he had to discontinue such training due to an increase in 
symptomatology associated with his service-connected PTSD.  
The veteran's VA Chapter 31 vocational rehabilitation 
training folder should be obtained and associated with the 
record on appeal.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for a left shoulder 
disorder and PTSD since August 1997.

2.  After securing any necessary 
releases, the RO should request any 
records of noted medical treatment which 
are not currently associated with the 
veteran's claims file.  Specifically, the 
RO should contact the VA medical 
facilities in Ann Arbor, Battle Creek, 
and Toledo.  Any records secured by the 
RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  The RO should obtain the veteran's VA 
Chapter 31 vocational rehabilitation 
folder and associate it with the record 
on appeal.

4.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of his current 
PTSD.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, and all symptoms demonstrated 
during the examination should be 
described in the examination report.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected psychiatric disability is 
productive of total social and/or 
occupational impairment.  If not, the 
degree of such impairment should be 
identified and described.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to an increased evaluation 
for a fracture of the left humerus, with 
limitation of motion of the left 
shoulder; an evaluation in excess of 10 
percent for PTSD for the period from 
August 23, 1995 until May 13, 1996; and 
an evaluation in excess of 30 percent for 
PTSD for the period on and after July 1, 
1996.  If the determination of any of 
these issues remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


